Exhibit SECURED PROMISSORY NOTE $1,500,000 Las Vegas, Nevada June 1, 2009 FOR VALUE RECEIVED, the undersigned, LAS VEGAS GAMING, INC., a Nevada corporation ("Maker"), hereby promises to pay to the order of IGT, a Nevada corporation ("Payee") at 9295 Prototype Drive, Reno, Nevada 89521, by wire transfer or cashiers check, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 Dollars ($1,500,000), or such lesser amount as may be payable hereunder pursuant to the terms of this Secured Promissory Note, together with accrued interest on the outstanding principal balance from day to day remaining as herein specified. 1.Payments.The outstanding principal balance of this Secured Promissory Note, together with all accrued but unpaid interest, shall be due and payable in one payment on January 29, 2010 (the "Due Date").Maker may prepay all or any portion of the principal of this Secured Promissory Note without giving Payee prior written notice of its intention to make such prepayment and without a prepayment penalty. Any prepayment shall be accompanied by a payment of all accrued interest on the amount of principal being prepaid. All payments and prepayments of principal or interest on this Secured Promissory Note shall be made in lawful money of the United States of America at the address of Payee indicated above, or such other place as the holder of this Promissory Note shall designate in writing to Maker. Each payment under this Secured Promissory Note shall be credited first to accrued but unpaid interest and then to the principal balance of this Secured Promissory Note. 2.Interest Rate.The outstanding principal balance hereof shall bear interest commencing June 1, 2009 and continuing thereafter prior to maturity at a fluctuating rate per annum which shall from day to day be equal to the lesser of (a) the Maximum Rate (hereinafter defined) or (b) 10.0% (the "Note Rate"); provided, however, if at any time the Note Rate shall exceed the Maximum Rate, thereby causing the interest rate hereon to be limited to the Maximum Rate, then any subsequent increase in the Maximum Rate will increase the rate of interest hereon to the Maximum Rate until the total amount of interest accrued hereon equals the amount of interest which would have accrued hereon if the Note Rate had at all times been in effect. All past due principal and interest shall bear interest at the lesser of (i) the Maximum Rate or (ii) 18%. "Maximum Rate" means the maximum rate of nonusurious interest permitted from day to day by applicable law. Each change in the rate to be charged on this Secured Promissory Note shall be effective without notice as of the effective date of each change in the Maximum Rate. Interest on the indebtedness evidenced by this Secured Promissory Note shall be computed on the basis of a year of 365 or 366 days, as the case may be, and the actual number of days elapsed (including the first day but excluding the last day). - 1 - Notwithstanding anything to the contrary contained herein, no provisions of this Secured Promissory Note shall require the payment or permit the collection of interest in excess of the Maximum Rate. If any excess of interest in such respect is herein provided for, or shall be adjudicated to be so provided, in this Secured Promissory Note or otherwise in connection with this loan transaction, or is otherwise charged or received by Payee in connection with this Secured Promissory Note, the provisions of this paragraph shall govern and prevail, and neither Maker nor the sureties, guarantors, successors or assigns of Maker shall be obligated to pay the excess amount of such interest, or any other excess sum paid for the use, forbearance or detention of sums loaned pursuant hereto.
